ITEMID: 001-88736
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF FONYODI v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1950 and lives in Budapest.
5. In the context of complications suffered from plastic surgery, on 13 February 1992 the applicant brought an action in compensation against a hospital.
6. After having held several hearings and obtained the opinion of an expert, on 11 October 1994 the Pest Central District Court gave an interim judgment, accepting the applicant’s entitlement to compensation. On appeal, on 7 November 1995 the Budapest Regional Court upheld this decision.
7. Subsequently the proceedings continued before the District Court. In January 1996 the applicant extended her claims. After having held several hearings and obtained an expert opinion, on 27 January 2000 the District Court partly found for the applicant. On 24 January 2001 the Regional Court amended this decision.
8. On 25 June 2003 the Supreme Court quashed these decisions and remitted the case to the first-instance court.
9. After several hearings in the resumed first-instance proceedings, on 31 October 2006 the District Court ordered the respondent to pay the applicant 1.9 million Hungarian forints (HUF) in compensation plus accrued interest, together with a monthly allowance in arrears and pro futuro.
10. On 19 February 2008 the Regional Court upheld this judgment.
11. On 6 May 2008 the first-instance judgment was rectified.
VIOLATED_ARTICLES: 6
